            Case 1:14-cv-05739-AJN Document 218
                                            219 Filed 01/20/21
                                                      01/21/21 Page 1 of 2



              ROPES & GRAY LLP
              1211 AVENUE OF THE AMERICAS
              NEW YORK, NY 10036-8704
              WWW.ROPESGRAY.COM




January 20, 2021




BY ECF

Honorable Alison J. Nathan
United States District Court                                        1/21/2021
Southern District of New York
40 Foley Square, Room 2102
New York, NY 10007

Re:      United States of America and State of New York ex rel. Edward Lacey v. Visiting Nurse
         Service of New York, No. 14-cv-05739-AJN

Dear Judge Nathan:

       The parties in the above-captioned matter jointly write to respectfully request a brief
extension of time to file the remaining motion papers in connection with Relator’s Motion for
Attorney’s Fees, Costs, and Expenses.

        Pursuant to Local Rule 6.1(b), the current deadline for Visiting Nurse Service of New
York’s (“VNSNY”) opposition
                      pp        brief is January
                                               y 29,, 2021,, and the deadline for Relator’s reply
                                                                                               p y brief
is February
          y 5,, 2021. VNSNY requests
                                q        a two-week extension until February 12, 2021, and Relator
requests a one-week extension until February 26, 2021. T  This is the parties’ first request for an
extension of time.

Respectfully submitted,

      CONSTANTINE CANNON LLP                                   ROPES & GRAY LLP

      ___/s/ Gordon Schnell __________                         _____/s/ Christopher Conniff ___

      Gordon Schnell                                           Christopher Conniff
      Marlene Koury                                            Stephen Warnke
      Daniel Vitelli                                           1211 Avenue of the Americas
      Hamsa Mahendranathan                                     New York, NY 10036
      335 Madison Avenue
      New York, NY 10017                              SO ORDERED.
      Attorneys for Relator Edward Lacey
                                                                             1/20/2021
Case 1:14-cv-05739-AJN Document 218
                                219 Filed 01/20/21
                                          01/21/21 Page 2 of 2




                             -2-                            January 20, 2021


                                      Kirsten Mayer
                                      Prudential Tower
                                      800 Boylston Street
                                      Boston, MA 02199
                                      Attorneys for Defendant Visiting
                                      Nurse Service of New York
